REINHARDT, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority’s resolution of all claims with the exception of its conclusions that (1) the district court did not err when it affirmed the magistrate judge’s denial of Santos’s request for records related to prior incidents of alleged use of excessive force by Culver City police officers and (2) the district court properly granted summary judgment to defendants with respect to Santos’s Monell claim. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
Although a district court is vested with broad discretion to permit or deny discovery, it may not deprive a plaintiff of access to the information necessary to prove a claim absent just cause to do so. Here, Santos claimed that defendants maintained a policy of inadequately investigating ex*660cessive force allegations, and that their failure to investigate such allegations and to punish officers who used excessive force led to the alleged violation of Santos’s rights. See Henry v. County of Shasta, 132 F.3d 512, 520 (9th Cir.1997) (“[A] municipal defendant’s failure to fire or reprimand officers evidences a policy of deliberate indifference to their misconduct” for which a municipality may be held liable under Monell, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611). In order to substantiate this claim, Santos sought discovery of, inter alia, the Culver City Police Department’s records regarding allegations of excessive force by Culver City police officers made during the five years preceding the incident involving Santos. The magistrate judge denied this request and instead ordered defendants to produce documents related to complaints only against the officer, Officer Purnell, who allegedly injured Santos and to either give Santos a list of all lawsuits alleging excessive force filed against Purnell and his partner or to “facilitate Plaintiffs counsel’s access to all California Government Tort Claims maintained by the Defendants.” By affording Santos access to the Departmental documents related to complaints against Officer Purnell, the magistrate judge did not simply “allow[ ] discovery of a smaller subset of [the] records” sought, as the majority contends. Instead, he made it virtually impossible for Santos to prove that the Department’s policy regarding the handling of excessive force allegations was lacking and that the policy was a “moving force” behind the alleged constitutional violation here at issue. The discovery order afforded Santos the opportunity to present evidence regarding the Department’s response to allegations of misconduct against a single officer only. Allowing counsel to obtain access to all tort claims maintained by the City was of even less help and did not change the fact that plaintiff was denied access to the records necessary to show a Monell violation. A list of all tort clams is not only overbroad but such a list would not in any respect provide the information needed to determine how the City or the Police Department handle excessive force allegations. That granting such limited discovery was fatal to Santos’s Monell claim is made plain by the district court’s summary judgment order, in which the court granted summary judgment to defendants because “Plaintiff relie[d] almost exclusively on the events surrounding his own arrest and subsequent investigation to show that the City maintained a widespread policy” of indifference regarding use of excessive force and that Santos had therefore not provided sufficient evidence to demonstrate the existence of such a policy. Because the granting of extremely limited and highly inadequate discovery prevented Santos from developing the facts necessary to prevail on his Monell claim, I would hold that the district judge erred in affirming the magistrate judge’s discovery order.
With respect to the district courts order granting summary judgment to defendants on the Monell claim, the majority affirms on the basis that Santos did not demonstrate that defendants’ policy “caused” the violation of Santos’s rights. Because I believe that the magistrate judge deprived Santos of the ability to show that defendant’s maintain a policy of indifference with respect to the use of excessive force by Culver City police officers, it follows that the he likewise deprived Santos of the opportunity to show that the existence of such a policy “caused” the violation. Moreover, it should be self-evident that the existence of a policy of indifference to the use of excessive force wpuld, in and of itself, be sufficient to show that the use of excessive force in a particular instance is “causally connected” to defendants’ policy *661of indifference to such conduct. Accordingly, I would reverse the district court’s grant of summary judgment as to the Mo-nett claim.